Citation Nr: 9922727	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-28 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1975 to November 
1978.  The Board notes that the veteran's DD Form 214, which 
reported this period of service, noted more than seven years 
prior active service as well.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which, in pertinent part, denied service 
connection for hearing loss and tinnitus.  

The Board notes that the veteran filed a timely notice of 
disagreement to the December 1997 RO decision denying service 
connection for tooth removal.  A statement of the case was 
issued in January 1999.  However, the record does not contain 
a substantive appeal on the issue of service connection for 
tooth removal.  An appeal consists of a timely filed notice 
of disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (1998).  A substantive appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the statement of the case or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 C.F.R. § 20.302 
(1998).  Therefore, that issue is not before the Board.


FINDING OF FACT

There is no competent evidence of a present hearing loss 
disability or tinnitus.  


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss and tinnitus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background


The veteran's enlistment medical audiological evaluation in 
February 1967 showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
-5
-5
N/A
5
LEFT
15
5
0
N/A
5

An annual physical examination audiological evaluation in 
January 1976 showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
N/A
30
LEFT
10
10
5
N/A
20

The veteran's separation audiological evaluation, dated in 
September 1978 showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
30
30
LEFT
10
15
5
15
20

The examiner noted an abnormality of the ears on examination 
and referred to the audiological evaluation findings.  On his 
report of medical history, completed at the same time, the 
veteran reported a history of hearing loss, and the examiner 
noted right ear hearing loss. 

The veteran filed an initial claim for VA benefits for 
service connection for hearing loss and tinnitus in February 
1997.  With his claim, the veteran submitted a hearing 
screening from the University of Redlands, which reported 
that the veteran failed the test and further testing was 
recommended.  In his notice of disagreement, received in June 
1997, the veteran reported exposure to acoustic trauma during 
his service in Vietnam.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
those affecting the organic nervous system, are manifested to 
a compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a). Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Impaired hearing will be considered a disability, under the 
VA regulations, when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
None of the audiogram results of record reflects values that 
meet the definition of hearing loss disability under 
38 C.F.R. § 3.385.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board notes that there is no competent medical 
evidence of a present diagnosis of tinnitus and the veteran's 
service medical records contain no complaints or diagnosis of 
tinnitus.  Although the veteran's service medical records 
noted an increase in pure tone thresholds and a report of 
right ear hearing loss, without competent evidence of a 
present disability, the veteran's claim cannot be well 
grounded.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for bilateral hearing loss 
and tinnitus is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

